DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is responsive to Application No. 17/851,744 filed on June 28, 2021, which is a continuation of 17/230,731 (US 11,374,800 B1). Claims 1-20 are subject to examination.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention. 
Claims 1 and 11 recite the limitation “the increase” in the last line. There is insufficient antecedent basis for this limitation in the claims. Hence, renders claims 1, 11 and their dependent claims indefinite.

Reason for Allowance
5.	Regarding claims 1 and 11, this instant application is a continuation of 17/230,731. The difference between the instant and continuation applications is that the instant includes additional limitations (e.g., the steps of “measuring…” and “comparing…”). 
Prior art of record discloses (see Non-Final Rejection mailed on 09/30/21 of the continuation). However, prior art of record fails to disclose the steps of said measuring and comparing.
	
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
I. Farjad-rad (US 2013/0315290 A1) discloses adaptive equalization (Figure 1).
II. Voutilainen (US 2005/0078712 A1) discloses asynchronous PAM (Figure 2).

7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633